DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 recite the limitation: “determining a predicted idle period of the memory device based on representative idle periods corresponding to respective open blocks among 5the plurality of memory blocks;”. Based upon the specification, for example, in fig. 4, [0047]-[0048], an open block is a block in a buffer or main memory and thus is considered a block in use, further illustrated in fig. 4 as an in-use block. It is unclear how an in-use (active) block has a corresponding representative idle period. An open block does not appear to be an idle block, like a free block is. It is also unclear what a “representative” idle period for an open block is, how is the idle period representative of a particular open block.
Claims 3-7 and 17-20 are rejected by virtue of their dependencies on claims 2 and 16 above.
Allowable Subject Matter
Claims 1 and 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 recites a specific configuration and order of operations to make the particularly claimed determinations of the workload determiner, which have not been found by the examiner in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136